Citation Nr: 1445021	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1984 to August 1986 and from February 1989 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for a cervical spine strain and assigned a 10 percent disability evaluation, and for degenerative disc disease of the L4-5 with facet arthrosis and assigned a 10 percent disability evaluation. 

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In March 2010 and September 2012 decisions, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.






FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine less than 30 degrees or incapacitating episodes having a total duration of least 2 weeks during any 12 month period.

2.  The Veteran's degenerative disc disease of the L4-5 with facet arthrosis was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; doctor-prescribed incapacitating episodes during any 12 month period or objective neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237 - 5243 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2007 letter, prior to the date of the issuance of the appealed March 2008 rating decision.  The November 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The November 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also noted that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of December 2007, September 2009 and April 2011 VA examinations.  The December 2007, September 2009 and April 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2007, September 2009 and April 2011 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's October 2010 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

As noted above, the March 2008 rating decision granted service connection for a cervical spine strain at an initial 10 percent disability evaluation under Diagnostic Code 5237, and granted service connection for degenerative disc disease of the L4-5 with facet arthrosis at an initial 10 percent disability evaluation under Diagnostic Code 5242, both effective April 1, 2007.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran underwent a VA examination in December 2007.  There was no history of urinary incontinence, urinary urgency, urinary retention, nocturia, fecal incontinence, obstipation or erectile dysfunction.  There was weakness, numbness and paresthesias as well as unsteadiness.  The Veteran reported that he frequently tripped when walking.  He also had numbness inside his right arm and tingling from his neck to his lower spine.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  The Veteran reported moderate to severe pain which happened for 3 to 7 days 3 times a month.  There was radiation of the pain to his right buttock and down his right leg.  He noted severe spinal flare-ups every 3 to 4 months which lasted 3 to 7 days.  These occurred due to the overall stresses of life, prolonged standing or sitting, being on a plane a long time or standing for a long time.  Lying down was an alleviating factor.  During flare-ups, he could not work, could not lift, could not bend and could not walk more than 10 yards.  The Veteran had intervertebral disc syndrome but there were no incapacitating episodes for the cervical region or thoracolumbar region during the past 12 months.  He could only walk 1 mile and his fatigue increased if he did not take his medications.  On examination of the cervical spine, there were no spasms, atrophy, guarding or weakness.  There was pain with motion and tenderness. 

On examination of the thoracolumbar spine, there was no atrophy, guarding or weakness.  There was spasm on the right as well as pain on motion and tenderness.  The spasm and tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

His gait, head position and posture were normal and there were no abnormal spinal curvatures.  A sensory examination was normal.  There was no cervical or thoracolumbar spine ankylosis.  

Cervical range of motion revealed forward flexion from 0 to 45 degrees with pain beginning and ending at 45 degrees at both passive and active motion.  There was pain on active and passive motion but no pain after repetitive use.  There was no additional loss of motion on repetitive use.  Extension was from 0 to 35 degrees with pain beginning and ending at 35 degrees at both passive and active motion.  There was pain on active and passive motion but no pain after repetitive use.  There was no additional loss of motion on repetitive use.  Lateral flexion was from 0 to 45 degrees on the right and left side for both passive and active motion.  There was no pain on active or passive motion and no pain after repetitive use.  There was no additional loss of motion on repetitive use.  Lateral rotation was from 0 to 70 degrees on the right and left side for both passive and active motion.  There was no pain on active or passive motion and no pain after repetitive use.  

Thoracolumbar passive and active range of motion revealed 0 to 90 degrees flexion with pain beginning at 45 degrees and ending at 90 degrees.  The Veteran indicated that the pain was worse on extending the back up to 0 degrees than it was bending forward to 90 degrees.  There was pain on active and passive motion but no additional loss of motion on repetitive use.  Extension was from 0 to 20 degrees on active and passive motion with pain beginning at 10 degrees and ending at 20 degrees.  There was pain on active and passive motion but no additional loss of motion on repetitive use.  Lateral flexion was from 0 to 30 degrees on active and passive motion with pain beginning at 15 degrees and ending at 30 degrees.  There was pain on active and passive motion but no additional loss of motion on repetitive use.  Lateral rotation was from 0 to 30 degrees on active and passive motion.  There was no pain on active or passive motion and no additional loss of motion on repetitive use.  

The examiner noted that the Veteran lost less than a week of work over the past 12 months due to his low back pain.  The diagnosis was thoracolumbar spine strain with no objective evidence of disc herniation and a cervical spine strain.  These disabilities resulted in decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, a lack of stamina, weakness or fatigue, decreased strength in the lower and upper extremities and pain.

A November 2008 private report indicated that the Veteran had low back pain with right leg pain.  The diagnosis was right S1 radiculopathy.  The physician indicated that there was disc herniation on the right at L5-6.

The Veteran underwent a VA examination in September 2009.  The Veteran reported experiencing pain in his neck that radiated down his spine.  The pain was daily and moderate in severity.  He had stiffness and flare-ups.  The neck flare-ups occurred 12 to 14 times per month and were brought on by stress and physical activity.  When flare-ups occurred, he iced his neck and took a muscle reliever.  There was no weight loss, falls or unsteady gait.  There we no chills, visual disturbances, numbness, weakness, erectile dysfunction, bowel complaints or bladder complaints associated with his cervical spine.  He also reported having daily low back pain.  He also previously had numbness on the balls of his feet which resolved in March 2009.  He indicated that he still had flare-ups of his back which he classified as severe.  These occurred twice a month and were brought on by stress.  They lasted anywhere from 5 to 7 days usually.  He had no numbness and tingling currently and could walk 2 miles and stand for 30 minutes.  He used no braces but did use a walking stick when walking 25 minutes a day.  His activities of living had not been limited.  He had no hospitalizations or surgeries for his lumbar spine.  In the past 12 months, he had no incapacitating events for his surgical spine or his lumbar back.  On examination, there was tenderness and pain in the cervical spine to touch.  No spasm or weakness was noted.  There was normal posture and gait.  There was no limitation on standing or walking.  There were no ambulatory devices used.  Curvatures of the spine were normal and there was no ankylosis.

On examination of the cervical spine, forward flexion was from 0 to 40 degrees and extension was from 0 to 30 degrees.  Left lateral flexion was from 0 to 30 degrees with pain noted from 10 to 30 degrees.  Pain on extension was noted from 0 to 30 degrees.  Right lateral flexion was from 0 to 45 degrees with pain noted from 0 to 45 degrees.  Left lateral flexion was from 0 to 70 degrees with pain noted from 0 to 70 degrees with pain noted from 40 to 70 degrees.  Right lateral rotation is from 0 to 80 degrees with no pain noted.  On repetitive testing of the cervical spine, there was no fatigue, weakness or incoordination noted.  Range of motion values and the degree to where pain was perceived compared to baseline range of motion was unchanged with repetitive testing.

Examination of the thoracolumbar spine revealed forward flexion from 0 to 70 degrees with pain noted from 10 to 70 degrees.  Extension was from 0 to 20 degrees with pain noted from 0 to 20 degrees.  Left lateral flexion was from 0 to 15 degrees with pain noted from 0 to 15 degrees.  Right lateral flexion was from 0 to 15 degrees with pain noted from 0 to 15 degrees.  Left lateral rotation was from 0 to 20 degrees with pain noted from 0 to 20 degrees.  Right lateral rotation was from 0 to 20 degrees with pain noted from 0 to 20 degrees.  On repetitive testing, there was no limitation due to fatigue, weakness or incoordination noted.  Range of motion values and the degree to where pain was perceived compared to baseline range of motion was unchanged with repetitive testing.  There were no flare-ups on examination and the examiner indicated that it would be speculative for him to report limitation during a flare.  The Veteran's sensory examination was normal and his deep tendon reflexes were normal.  Motor testing was also normal.  The diagnosis was cervical strain and lumbar spine degenerative arthritis.  The examiner opined that it was less likely than not that the Veteran's diagnosed right S1 radiculopathy noted in November 2008 was a result of or caused by his degenerative disc disease as his latest MRI showed no herniation at the L5-S1 which would cause radiculopathy.  On examination today, there was no radiculopathy.  

The Veteran underwent a VA examination in April 2011.  The Veteran reported that his pain had increased since his last examination and he had begun taking more medication to manage the pain.  The Veteran had severe flare-ups of low back pain that happened once every 2 months for 3 to 7 days.  During these flare-ups, his activity was limited.  He was able to perform at work but was limited due to pain.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catherization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  There was no history of weakness or spasm.  There was a history of fatigue, decreased motion, stiffness and spine pain.  His spine pain was moderate, constant and daily.  There was radiation of pain to the right leg which felt like an electric shock sensation.  There were no incapacitating episodes of spine disease.  He was able to walk more than 1/4 mile but less than a mile.  On examination, posture, gait and head position were normal.  There was symmetry in appearance.  There was no abnormal spine curvature.  The cervical spine demonstrated no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  The lumbar spine demonstrated no spasm, atrophy, guarding, tenderness or weakness.  There was pain with motion of the lumbar spine.  The sensory examination was intact in all 4 extremities to light touch and monofilament.  The motor examination was normal and there was no muscle atrophy.  Cervical spine range of motion revealed flexion, extension and bilateral lateral flexion from 0 to 45 degrees on active range of motion with pain at the end points.  Bilateral lateral rotation of the cervical spine was from 0 to 70 degrees with pain on active motion from 60 to 70 degrees.  Flexion of the thoracolumbar spine was from 0 to 70 degrees with pain on active range of motion from 50 to 70 degrees.  Extension of the thoracolumbar spine was from 0 to 20 degrees with pain on active range of motion from 5 to 20 degrees.  Bilateral lateral flexion was from 0 to 30 degrees with pain on active motion at all points.  Bilateral lateral rotation was from 0 to 30 degrees with pain on active motion at all points.  Unless otherwise documented, the passive range of motion was unchanged from active range of motion and on repetitive testing range of motion values were unchanged from baseline values reported and there was no pain, fatigue, weakness or incoordination noted.  The diagnosis was a lumbar strain and a cervical strain.  There was no objective evidence of cervical or lumbar radiculopathy.  He had decreased mobility, problems with lifting and carrying, and pain.

An April 2011 VA addendum report from the April 2011 VA examiner indicated that the Veteran was not having flare-ups on the examination.  The examiner noted that it would be only with resort to mere speculation to opine whether there was additional limits of functional ability on repeated use or during flare-ups or there was additional functional impairment on repeated use during flare-ups.  The examiner opined that there was no objective evidence by imaging studies or physical examination suggesting a neurological compromise such as radiculopathy or spinal stenosis.  Given the review of the records, objective data available, physical examination findings and lack of neurological compromise, the Veteran's lumbar and cervical spine strains should not prevent the Veteran from obtaining and maintaining gainful employment.

      A.  Cervical Spine

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's a cervical spine disability.

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months or (2) forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

The record does not contain evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Notably, on VA examination in December 2007, forward flexion was from 0 to 45 degrees.  On VA examination in September 2009, forward flexion of the cervical spine was from 0 to 40 degrees.  Finally, on VA examination in April 2011, forward flexion of the cervical spine was from 0 to 45 degrees.  As such, the general rating criteria do not entitle the Veteran to an initial rating in excess of 10 percent.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned initial 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the VA examination reports that there was some increase in pain on repetitive motion and also pain at the extremes of motion with some tenderness to palpation, repetitive use was done with no change in motion.  Additionally none of the functional loss recorded is equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion has not been limited to greater than 15 degrees but not greater than 30 degrees even after repetitive use, the criteria for an initial 20 percent evaluation have not been met.  Thus, the Board finds that the current 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his service-connected cervical strain disability.

Regarding an evaluation in excess of 10 percent based on incapacitating episodes, the Board again notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months.  In this instance, there is no evidence that the Veteran had any incapacitating episodes over the past 12 months due to IVDS.  Notably, each VA examination noted no incapacitating episodes.  Accordingly, an initial rating in excess of 10 percent under the Formula for Rating intervertebral disc disease on the Basis of Incapacitating Episodes is not warranted.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical strain disability.  Notably, the September 2009 VA examination report noted that the Veteran reported experiencing pain in his neck that radiated down his spine.  However, on each VA examination, the Veteran's sensory examination was normal and the September 2009 VA examiner specifically noted that there was no radiculopathy on the examination.  The April 2011 VA addendum report also specifically found that there was no objective evidence by imaging studies or physical examination suggesting a neurological compromise such as radiculopathy or spinal stenosis.  Based on the foregoing, the Board concludes that a separate rating for neurological manifestations under Diagnostic Code 8510 for paralysis of the upper radicular group is not warranted.  

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for service-connected cervical strain is not warranted.  See Fenderson, supra.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Lumbar Spine

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.  

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent under the criteria of the General Rating Formula.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented.  Forward flexion of the thoracolumbar spine on VA examination in December 2007 was from 0 to 90 degrees.  On VA examination in September 2009 and April 2011, forward flexion was from 0 to 70 degrees.  Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  While there was pain on motion and tenderness, VA examiners determined that there was no limitation due to fatigue, weakness or incoordination noted as the range of motion values and the degree to where pain was perceived compared to baseline range of motion was unchanged with repetitive testing.    

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Also with regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board observes that the medical evidence fails to show the Veteran's degenerative disc disease of the L4-5 with facet arthrosis disability has been productive of any objective neurological abnormalities.   Notably, the November 2008 private treatment report indicated that the Veteran had a diagnosis of S1 radiculopathy as there was disc herniation on the right at L5-6.  However, the VA sensory examinations were all normal and the September 2009 VA examiner noted that the Veteran's complaints of numbness on the balls of his feet resolved in March 2009.  Additionally, the September 2009 VA examiner specifically addressed the November 2008 private treatment note when opining that it was less likely than not that the Veteran's diagnosed right S1 radiculopathy noted in November 2008 was a result of or caused by his degenerative disc disease as his latest MRI showed no herniation at the L5-S1 which would cause radiculopathy.  Significantly the September 2009 and April 2011 VA examinations did not demonstrate any radiculopathy and the April 2011 VA addendum report again found that there was no objective evidence by imaging studies or physical examination suggesting a neurological compromise such as radiculopathy or spinal stenosis.  Accordingly, a separate disability based on paralysis of the sciatic nerve under Diagnostic Code 8520 is not warranted.  

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an initial evaluation in excess of 10 percent rating for degenerative disc disease of the L4-5 with facet.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      C.  Both Disabilities

The Board notes that throughout his appeal, the Veteran contended that he experienced flare-ups of both his cervical and lumbar spine disabilities that additionally limited his motion and ability to function.  He has reported significant functional limitations during flare-ups where he was in severe pain.  Notably, on VA examination in December 2007, the Veteran reported that he experienced severe spinal flare-ups every 3 to 4 months which lasted 3 to 7 days.  On VA examination in September 2009, the Veteran indicated that he still had flare-ups of his back which he classified as severe that occurred twice a month and lasted anywhere from 5 to 7 days usually.  The April 2011 VA examiner noted that the Veteran reported severe flare-ups of low back pain that happened once every 2 months for 3 to 7 days.

Notably, both the September 2009 VA examiner and April 2011 VA examiner specifically indicated that there were no flare-ups on examination and that it would be speculative for them to report whether there was additional limits of functional ability on repeated use or during flare-ups or there was additional functional impairment on repeated use during flare-ups.

However, the December 2007 examiner also noted that the Veteran lost less than a week of work over the past 12 months due to his low back pain.  Additionally, the April 2011 VA examiner noted that while the Veteran's activity was limited due to his flare-ups of low back pain that happened once every 2 months for 3 to 7 days, he was still able to perform at work even though he was limited due to pain.  

Thus, based on the Veteran's reported history, his flare-ups are relatively infrequent and fairly short in duration.  Therefore, even if the additional limitation of motion during such flare-ups were extreme, based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back and neck disabilities would still more closely approximate no more than initial 10 percent ratings.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

      D.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected cervical spine and lumbar spine disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected cervical spine or lumbar spine disabilities.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


